Citation Nr: 1713728	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for basal cell and squamous cell carcinoma, right leg.  

2.  Entitlement to an initial rating in excess of 10 percent for right ankle dorsiflexor weakness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from February 1952 and February 1955.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for basal cell and squamous right leg, rated as noncompensable, effective October 3, 2009.  By rating decision of June 2016, the Indianapolis, Indiana, RO granted service connection for right ankle dorsiflexor weakness, rated as 10 percent disabling, effective April 23, 2015.  The Veteran disagreed with the ratings, and the current appeal ensued.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Additional development is necessary prior to final adjudication of the claims for higher initial ratings for basal cell and squamous cell carcinoma of the right leg and right ankle dorsiflexor weakness.  The Veteran claims that his disabilities are more severe than currently rated.  

A remand is necessary in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The Veteran believes that the examination reports did not contain sufficient detail and are inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this regard, the Veteran underwent an October 2010 VA skin examination regarding basal cell and squamous cell carcinoma.  Examination findings described scars of the left mid inner thigh and anterior lower left leg.  The diagnosis was basal cell carcinoma of the right leg with excision and squamous cell skin cancer of the right leg times two with excision.  The examination findings thus are inconsistent with the diagnosis as to which leg was involved.  An examination of scars was also conducted.  Scars were described as involving the left mid inner thigh and anterior mid lower left leg.  Further clarification is needed to insure that the skin cancer residuals are accurately described and rated.

In April 2015, the Veteran underwent a VA muscle injuries examination.  All information related to history, muscle findings, and diagnosis indicated the left leg.  Radiographic examination was requested and the clinical history was noted to be status post squamous cell cancer in left lower leg (recurrent times three, surgically removed).  The examination report reflects the right tibia and fibula were radiographically examined.  Thus, it is unclear whether the correct leg (right) was examined, both physical examination and radiographic examination.

Apparently as a result of the inconsistencies, in May 2015, an examination and addendum were completed in which the examiner indicated that an error was made in the April 2015 VA examination report insofar as reporting that the left lower extremity was the affected extremity.  Rather, it was clarified that the right lower extremity was the affected lower extremity.  Nevertheless, it remains unclear whether the right or left lower extremity was radiographically examined in April 2015.  This needs to be clarified.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the AOJ should arrange for examination(s) of right ankle dorsiflexor weakness and right leg basal cell and squamous cell carcinoma by an appropriately qualified examiner(s).  The examination(s) should set forth all findings related to the right lower extremity as it relates to the scars examination and muscle examination.  All indicated studies should be obtained.  The claims folder/eFolder should be reviewed by the examiner(s) and such review should be reflected in the examination report(s).  

Supporting rationale must be provided with all requested findings and opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested above has been completed, the case should be readjudicated by the AOJ on the basis of any additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

